Opinion filed June 15, 2017




                                      In The


        Eleventh Court of Appeals
                                   ____________

                  Nos. 11-17-00142-CR & 11-17-00143-CR
                                   ____________

                     LACEY NANN BERRY, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                    Trial Court Cause Nos. 27043A & 27044A


                      MEMORANDUM OPINION
      Appellant, Lacey Nann Berry, entered into a plea agreement with the State
and pleaded guilty to two offenses: injury to an elderly individual and exploitation
of a disabled individual.     In each case, the trial court assessed Appellant’s
punishment in accordance with the terms of her plea agreement at confinement for
five years, to run concurrently. Appellant filed a pro se notice of appeal. We dismiss
the appeals.
      This court notified Appellant by letters dated May 23, 2017, that we had
received information from the trial court that Appellant waived her right of appeal
in each case and that these are plea-bargain cases in which Appellant has no right of
appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We requested that Appellant respond
and show grounds to continue the appeals. Appellant has not filed a response.
      Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, or (B) after getting the trial court’s permission to appeal.”       The
documents on file in each of these appeals reflect that Appellant entered into a plea
bargain, that her punishment was assessed in accordance with the plea bargain, and
that Appellant waived her right to appeal. The trial court certified in each case that
Appellant has no right of appeal. The trial court’s certifications were signed by
Appellant, Appellant’s counsel, and the judge of the trial court. The documents on
file in this court support the trial court’s certifications and show that Appellant
waived her right of appeal in both cases. See Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005). Accordingly, we must dismiss these appeals without further
action. TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.
App. 2006).
      Accordingly, these appeals are dismissed.


                                                           PER CURIAM


June 15, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          2